Citation Nr: 0100818	
Decision Date: 01/11/01    Archive Date: 01/17/01	

DOCKET NO.  98-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1. Whether the rating decision rendered on March 6, 1995 that 
failed to establish permanency in the total disability rating 
for the veteran's service-connected psychiatric disorder was 
clearly and unmistakably erroneous.

2.  Entitlement to an effective date prior to April 30, 1997, 
for a grant of permanency of a 100 percent disability 
evaluation for post-traumatic stress disorder (PTSD) and 
psychophysiologic gastrointestinal reaction and 
musculoskeletal reaction.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1968.

This matter arises from various rating decisions rendered 
since March 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.  In the aggregate, 
these granted a total disability rating for the veteran's 
service-connected psychiatric disorder, but did not assign 
that disability permanency status until April 30, 1997.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

Following preliminary review, the Board remanded this case to 
the RO in April 2000 for adjudication of the question of 
whether there was clear and unmistakable error (CUE) in the 
RO's rating decision rendered on March 6, 1995.  That was 
accomplished, and the case was returned to the Board on 
November 13, 2000 for further appellate consideration.  


FINDINGS OF FACT

1.  By rating decision dated in March 1995, the RO increased 
the disability rating for the veteran's service-connected 
PTSD and psychophysiologic gastrointestinal 

reaction and musculoskeletal reaction from 10 percent to 
100 percent effective May 16, 1990, but did not assign that 
disability permanency status.  The veteran was notified of 
that determination, but did not appeal.  

2.  The rating decision rendered by the RO in March 1995 that 
denied permanency for a total disability resulting from the 
veteran's service-connected psychiatric disorder was 
consistent with VA laws and regulations then in effect.  

3.  Permanency of the total disability rating assigned for 
the veteran's service-connected psychiatric disorder was 
first established as the result of a VA psychiatric 
examination conducted on April 30, 1997.  

4. It was not factually ascertainable prior to April 30, 1997 
that the criteria for entitlement to permanency status for 
the veteran's totally disabling service-connected psychiatric 
disorder had been met.  


CONCLUSIONS OF LAW

1.  The rating decision rendered on March 6, 1995, that 
denied permanency for the veteran's totally disabling 
service-connected psychiatric disorder was not clearly and 
unmistakably erroneous, was not timely appealed, and is, 
therefore, final.  38 U.S.C.A. §§ 1155, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.105(a) (2000).  

2.  The criteria for a date earlier than April 30, 1997 for a 
grant of permanency status for the total disability rating 
for the veteran's service-connected psychiatric disorder have 
not been met.  38 U.S.C.A. §§ 501, 1155 (West 1991); 
38 C.F.R. §§ 3.327, 3.340 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The RO's Rating Decision 
Rendered on March 6, 1995

The veteran does not contend that he was not duly informed of 
the RO's March 6, 1995 rating determination; moreover, the 
appellate record contains a copy of a VA letter dated March 
16, 1995, which informed the veteran that he had been granted 
a 
total disability rating for his service-connected psychiatric 
disorder.  More importantly, that letter contained a number 
of enclosures, among which was a copy of the March 6, 1995 
rating decision that specifically denied "permanency" status 
for that disability, as well as ancillary Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35 
(West 1991).  The veteran did not timely appeal that 
determination.  See 38 U.S.C.A. § 7105.  As such, it became 
final, absent clear and unmistakable error.  See 38 C.F.R. 
§ 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at that time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was clear and unmistakable error must be based upon the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc)).  The Court has 
stated that clear and unmistakable error is a very specific 
and rare kind of error.  "It is the kind of error, of fact or 
of law, that when called to the attention of 

later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the results would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

With regard to the veteran's current claim, he has not 
alleged that the correct facts were unknown when the March 6, 
1995 rating decision was rendered.  Instead, he alleges that 
the statutory and regulatory provisions then in effect were 
incorrectly applied.  More specifically, he contends that the 
provisions of 38 C.F.R. § 3.327(b)(2)(ii) were not properly 
followed.  However, that regulation specifies that no 
periodic future examinations will be requested with regard to 
review of disability evaluations in service-connected cases 
when the disability is established as static.  Id. (Emphasis 
added).  The March 6, 1995 rating decision indicates that the 
RO evaluated all of the evidence before it at that time, to 
include the clinical findings of both private and VA 
physicians, and concluded that the disability was not, in 
fact, static.  Total disability exists when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b).  Diseases and injuries of long 
standing which are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  38 C.F.R. § 3.327(b)(2)(iii).  Thus, for the veteran 
to be considered permanently and totally disabled, the RO 
would have to have determined that the veteran's service-
connected disability was reasonably certain to continue 
without substantial improvement for the remainder of his 
life.  The Board notes that the veteran's argument that the 
evidence of record at the time did, in fact, demonstrate that 
the veteran met this criteria amounts to a disagreement with 
the manner in which the RO weighed the evidence and not that 
the governing legal provisions were incorrectly applied.  
Further, as noted above, a simple disagreement as to how the 
facts of a particular case were weighed or evaluated cannot 
form the basis of a valid CUE claim.

In view of the foregoing, the Board must conclude that the 
March 6, 1995 rating decision that did not assign 
"permanency" to the total disability rating granted for the 
veteran's service-connected psychiatric disorder did not 
contain an error of such magnitude that it could be 
considered to be "undebatable" in nature.  On the contrary, 
it appears that the RO applied the applicable regulations 
then in effect to the correct facts known at that time.  
Absent clear and unmistakable error, the Board cannot 
overturn, or otherwise modify the RO's March 6, 1995 rating 
determination.  See 38 U.S.C.A. § 7104 (West 1991).

A final matter remains with regard to this issue.  In his May 
15, 2000 statement, the 
veteran posed a number of questions for VA consideration.  In 
the aggregate, these questions do not go to the issue of 
clear and unmistakable error, but, instead, indicate that the 
veteran is seeking extraordinary equitable relief in this 
case.  Unfortunately, the granting of equitable relief 
exceeds the Board's authority.  Only the Secretary of 
Veterans Affairs is authorized to render such relief.  See 
38 U.S.C.A. § 503(b) (West 1991); see also Schleis v. 
Principi, 3 Vet. App. 415, 418 (1992).  Because the veteran 
has failed to state a claim for which relief can be granted 
based upon clear and unmistakable error, his appeal regarding 
the propriety of the RO's rating decision rendered on March 
6, 1995 must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

II.  Rating Decision Dated May 16, 1997

The veteran also claims that the facts in this case warrant 
entitlement to an effective date prior to April 30, 1997 for 
recognition of permanence regarding the total disability 
evaluation assigned for his service-connected psychiatric 
disorder.  

As noted above, total disability may or may not be permanent 
in nature; permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the lifetime of the disabled person.  See 
38 C.F.R. § 3.340.  The Board notes that there is no specific 
provision in the law or regulations regarding an effective 
date for a determination as to permanency of total 
disability, although pertinent regulations provide that the 
permanence of total disability for pension purposes will be 
established as of the earliest date consistent with the 
evidence in the case.  See 38 C.F.R. § 3.342(b)(2).  
Moreover, a determination of permanency, while affording the 
veteran eligibility for additional VA benefits as noted 
above, does not result in an increase in compensation.  
Furthermore, as a practical matter, the Board also notes that 
"permanency" is often "awarded" by VA without the veteran 
having filed a specific claim or application for it.  
Instead, VA routinely considers and determines whether an 
assigned level of disability -- not only total disability 
ratings but also lesser disability ratings -- is or has 
become "static" or stabilized, i.e., unlikely to improve 
over time, and this routine consideration is consistent with 
VA regulations.  38 C.F.R. § 3.327.  If a disability is 
unlikely to improve, the RO will not schedule the veteran to 
be called by VA for routine future examinations.  However, if 
the RO decides that the disability is subject to improvement, 
the RO will arrange to have the veteran called by VA to 
report for periodic examinations to see if the disability has 
improved and warrants reduction in the assigned disability 
rating.  A rating in effect at the same level for 20 years or 
more becomes "protected" by law from reduction except upon 
a showing of fraud. 38 C.F.R. § 3.951 (2000).

Although, as noted above, there is no specific provision in 
the law or regulations regarding an effective date for a 
determination as to the permanency of total disability, 
because the veteran has argued that the effective date of 
permanency should have been the same date the RO assigned for 
a 100 percent schedular rating for his service-connected 
psychiatric disorder -- i.e., May 16, 1990, -- the effective 
date provisions for claims for increased disability rating 
are also relevant to this case.  Those provisions include a 
general rule, which provides that unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Under this 
rule, an effective date for an increased rating may be 
assigned later than the date of receipt of claim -- if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which governs awards "of increased 
compensation".  38 U.S.C.A. § 5110(a), (b)(2).  If the 
evidence shows that the increase in disability occurred prior 
to the date of receipt of claim, the RO may assign the actual 
date that the increase occurred as long as the claim for the 
increased disability rating was received within a year of the 
date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 
125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).  
Thus, the date of receipt of a claim for an increased 
disability rating generally only becomes the effective date 
for an increased rating when the increase in disability is 
shown to have "occurred more that one year prior to the 
receipt of the claim for such increase" and the increased 
level of disability still continues to the present day.  See 
Harper, 10 Vet. App. at 126; VAOPGCPREC 12-98 at 3.  The 
claim for benefits may be formal or informal; any 
communication received from the claimant indicating an intent 
to apply for one or more benefits under the laws administered 
by VA may be considered an informal claim so long as it 
identifies the benefit sought.  See 38 C.F.R. § 3.155 (2000).  
A report of examination which meets the requirements of 
38 C.F.R. § 3.157 will be accepted as an informal claim for 
benefits if the report relates to the disability at issue.  
It is within this context that the veteran's claim must be 
evaluated.

The only clinical evidence of record dated subsequent to the 
RO's March 6, 1995 rating decision is contained in the report 
of the veteran's VA psychiatric examination conducted on 
April 30, 1997.  Therein, it was indicated that the veteran 
was receiving regular outpatient treatment for his 
service-connected psychiatric disorder, that he was taking 
various psychotropic medications to ameliorate its 
symptomatology, that he had not been gainfully employed for a 
number of years, and that his behavior often is inappropriate 
in that he secludes himself.  The examiner noted that the 
veteran spoke in a rambling manner and that his mood appeared 
to be depressed.  Major impairment of the veteran's judgment, 
thought and mood was noted.  The examiner indicated that the 
veteran's prognosis was uncertain.

Because the clinical evidence elicited at the veteran's April 
30, 1997 VA psychiatric examination represented an informal 
claim for permanency of his total disability, and because the 
veteran later formalized his claim, April 30, 1997 is the 
earliest date from which permanence of the veteran's total 
disability evaluation can be established.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As such, there is no 
basis upon which to predicate a grant of the benefit sought 
in this case.  


ORDER

The claim that the March 6, 1995 rating decision that failed 
to establish permanency in the total disability rating for 
the veteran's service-connected psychiatric disorder 
contained clear and unmistakable error is denied.

The claim for an effective date earlier than April 30, 1997 
for the grant of permanency of a 100 percent disability 
evaluation for PTSD and psychophysiologic gastrointestinal 
reaction and musculoskeletal reaction is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

